        Case 1:19-mc-00145-TSC Document 282 Filed 09/30/20 Page 1 of 14




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                     )
In the Matter of the                 )
Federal Bureau of Prisons’ Execution )
Protocol Cases                       )
                                     )                        Case No. 19-mc-0145 (TSC)
LEAD CASE: Roane et al. v. Barr      )
                                     )
THIS DOCUMENT RELATES TO: )
                                     )
ALL CASES                            )
                                     )
                                     )



 PLAINTIFFS’ MOTION TO ALTER OR AMEND JUDGMENT CONCERNING THE
    COURT’S DENIAL OF A PERMANENT INJUNCTION ON DEFENDANTS’
         VIOLATIONS OF THE FOOD, DRUG AND COSMETIC ACT

       Pursuant to Fed. R. Civ. P. 59(e), Plaintiffs respectfully move the Court to alter or amend

its judgment denying a permanent injunction on Defendants’ violations of the Food, Drug and

Cosmetic Act. See ECF Nos. 261, 262; see also Fed. R. Civ. P. 54(a) (defining “judgment” as “any

order from which an appeal lies”). As Plaintiffs explain below, intervening events have

undermined the foundations of this Court’s ruling that Plaintiffs cannot show the irreparable harm

needed for a permanent injunction.

       Relief under Rule 59(e) is justified when the movant demonstrates an “intervening change

of controlling law, the availability of new evidence, or the need to correct a clear error or prevent

manifest injustice.” Firestone v. Firestone, 76 F.3d 1205, 1208 (D.C. Cir. 1996); Alston v. District

of Columbia, 770 F. Supp. 2d 289, 296 (D.D.C. 2011). Relief is also warranted when a court has

overlooked factual or legal issues that were properly presented, or when the court’s decision “rests

on an incorrect premise.” Berge v. United States, 949 F. Supp. 2d 36, 41 (D.D.C. 2013)

       These settled grounds for relief justify reconsideration of the Court’s order denying a




                                                 1
        Case 1:19-mc-00145-TSC Document 282 Filed 09/30/20 Page 2 of 14




permanent injunction. In finding that the prisoners had not demonstrated irreparable harm, the

Court relied on Dr. Crowns’ hypothesis that observations of respiratory distress during Plaintiffs’

prior executions might reflect “agonal breathing” in the moments just before death, rather than the

prisoner’s conscious experience of flash pulmonary edema. See ECF No. 261 at 38-39. But Dr.

Crowns’ hypothesis was disproven only four days after he testified. The Government executed

William LeCroy on September 22, 2020. Witness accounts of the execution consistently report

that LeCroy’s chest started “heaving” almost immediately when the pentobarbital was

administered. See Ex. 1 (Statements from NPR Reporter George Hale), at 1; Ex. 2 (Michael Tarm,

US Government Executes Killer Obsessed with Witchcraft, AP Online, Sept. 23, 2020), at 1; Ex. 3

(Jordan Kudisch, Waiting to Die: William LeCroy, WTHI-TV, Sept. 23, 2020), at 2.

       The eyewitness accounts establish two critical points: 1) It is impossible for LeCroy’s

immediate distress to be “agonal breathing;” and 2) it is medically certain that LeCroy suffered

flash pulmonary edema while still conscious and responsive. See Ex. 4 (Supplemental Declaration

of Gail Van Norman, M.D., Sept. 29, 2020), at 2-3, 8-11; Ex. 5 (Supplemental Declaration of Mark

A. Edgar, M.D., Sept. 28, 2020), at 1. These facts document a sufficient injury for injunctive relief:

a substantial risk that Plaintiffs will consciously experience the excruciating sensation of drowning

and suffocation when they are executed. See, e.g., Banks v. Booth — F. Supp. 3d —, Civil Action

No. 20-849(CKK), 2020 WL 1914896, at *5 (D.D.C. Apr. 19, 2020) (irreparable harm established

by inmates’ “risk of contracting COVID-19 and the resulting complications”).

                                           ARGUMENT
       The details of Plaintiff LeCroy’s execution, as well as the medical implications
       of those details, undermine the Court’s finding that Plaintiffs have not
       established a risk of irreparable injury because they are unlikely to suffer from
       acute pulmonary edema while conscious.

       National Public Radio reporter George Hale witnessed LeCroy’s execution one week ago.

Hale observed that “LeCroy’s torso began to jerk and contract uncontrollably” almost



                                                  2
        Case 1:19-mc-00145-TSC Document 282 Filed 09/30/20 Page 3 of 14




“immediately” after the injection began, and when LeCroy’s eyes were still open. Ex. 1 at 1. After

twitching for “a minute or a bit longer,” LeCroy closed his eyes and breathed shallowly for

approximately twelve more minutes until he died. Id. at 2. Associated Press reporter Michael Tarm

also witnessed the execution. His report notes that LeCroy’s “midsection began to heave

uncontrollably” shortly after the pentobarbital was administered. Ex. 2 at 1. Local television

reporter Jordan Kudisch offered a nearly identical account, stating that LeCroy’s calmness

“quickly changed” as “his body received a lethal cocktail.” Ex. 3 at 2. LeCroy’s stomach “started

going up and down intensely[,] . . . [and] [h]is mouth quivered as he was gasping for air.” Id.

       In rejecting Plaintiffs’ showing of irreparable injury, this Court relied on Dr. Crowns’

testimony to conclude that “gasping or labored breathing alone could be indicative of agonal

breathing that occurs right before death but after the inmate is rendered unconscious.” ECF No.

261 at 39. LeCroy’s execution disproves that explanation. All available evidence shows that

LeCroy experienced severe respiratory distress soon after the injection began, and at least ten

minutes before he died. See Ex. 1 at 2; Ex. 2 at 1-2; Ex. 3 at 2; Ex. 4 at 10. The timing of that

distress is incompatible with what Dr. Crowns described as “sucking for air” during “these last

few moments before you die.” ECF No. 261 at 39; Tr. 9-18-20 at 30.

       Anesthesiologist Gail Van Norman, M.D., and pathologist Mark A. Edgar, M.D., confirm

that LeCroy’s heaving and gasping reflect the conscious and excruciating experience of flash

pulmonary edema rather than agonal breathing. According to Dr. Van Norman, the eyewitness

reports are “a classic description of attempts to breathe against an obstructed airway.” Ex. 4 at 8. 1



1
  Time and circumstances have not permitted Plaintiffs to obtain and submit sworn declarations
from the media eyewitnesses, whose role is to document the executions for the public. But whether
or not the statements are independently admissible, they appropriately inform the expert opinions
of Drs. Van Norman and Edgar. See Fed. R. Evid. 703 (expert opinion may be admitted even if
based on inadmissible evidence “[i]f experts in the particular field would reasonably rely on those
kinds of facts or data in forming an opinion on the subject”). Indeed, Dr. Crowns relied on “media


                                                  3
        Case 1:19-mc-00145-TSC Document 282 Filed 09/30/20 Page 4 of 14




Dr. Van Norman explains that agonal respirations manifest as “slow, infrequent contraction of the

diaphragm and erratic slow, periodic deep breaths through an open mouth.” Id. Agonal breathing

does not involve a “heaving motion of the chest, alone or together with the abdomen.” Id. The

witness accounts instead describe the phenomenon of “chest-abdomen paradox” caused by an

obstruction of the airway, and in which the abdomen collapses inward as the chest struggles to

draw air. Id. at 8-9. Dr. Van Norman also states that LeCroy was “aware” of his suffocation, based

on his holding his eyes open while struggling to breathe and then closing his eyes. Ex. 4 at 2-3,

10-11. Dr. Van Norman clarifies that, although LeCroy’s responsiveness shows his awareness of

flash edema, a prisoner’s lack of responsiveness would not suggest a lack of awareness. Id. at 11.

As before, Dr. Van Norman states that barbiturates are known within the field of anesthesiology

to suppress only the subject’s responsiveness to pain and not the subject’s awareness of it – see id.

– an issue on which the contrary views of anesthesiologist Dr. Antognini “did not carry much

weight” with the Court, and on which pathologist Dr. Crowns is not qualified to offer an opinion.

See id. at 10-11; Ex. 5 at 2-3; ECF No. 261 at 39.

       Dr. Edgar explains that pulmonary edema may begin quickly after injection because the

highly alkaline pH of pentobarbital corrodes lung tissues and capillaries even before the drug

reaches the brain. Ex. 5 at 2. Like Dr. Van Norman, he finds it noteworthy that LeCroy’s eyes did

not close until after the onset of respiratory distress. Id. at 1. That sequence of events is “strong

evidence that [LeCroy] was awake during the onset of flash pulmonary edema.” Id. And it is

inconsistent with agonal breathing, which takes place “immediately preceding death.” Id. at 2.

According to Dr. Edgar, “Agonal breathing would be expected later in the execution if it occurred,

and certainly not while the inmate was still awake.” Id.




reports” and hearsay statements from a correctional witness, and he explained during the hearing
that “[m]ore information is always helpful.” Tr. 9-18-20 at 21; ECF No. 246-1 at 3, 20-23.


                                                 4
        Case 1:19-mc-00145-TSC Document 282 Filed 09/30/20 Page 5 of 14




       The Court’s ruling accepted the possibility of agonal breathing as the stated reason for

finding that Dr. Crowns’ opinions had not been “completely undermine[d].” ECF No. 261 at 38-

39. Because the available evidence now disproves the explanation that the prisoners’ respiratory

distress reflects agonal breathing, the Court’s decision “rests on an incorrect premise.” Berge, 949

F. Supp. 2d at 41.

                                         CONCLUSION

       The Court should reconsider its ruling in light of intervening events. Having all but rejected

Dr. Antognini’s testimony that pentobarbital induces unconsciousness before the onset of

pulmonary edema, the Court balanced Dr. Van Norman’s testimony that pentobarbital causes flash

edema without disabling the prisoner’s awareness of the experience as against Dr. Crowns’

testimony that observations of gasping during executions may reflect agonal breathing during a

prisoner’s final moments. ECF No. 261 at 37-39. Last week’s events leave no evidence to be

balanced: even if the pathologist Dr. Crowns were somehow qualified to offer an opinion about

the effects of pentobarbital on the brain – and that a pentobarbital-injected prisoner who shows no

outward signs of distress is not experiencing such distress – his hypothesis of agonal breathing has

been disproved. The Court should vacate its Memorandum Opinion and Order of Sept. 20, 2020,

and grant a permanent injunction.

       WHEREFORE, for all the foregoing reasons, Plaintiffs respectfully request that the Court

alter and amend its memorandum opinion and order denying a permanent injunction on Claim XI,

and that the Court enter a permanent injunction forbidding the Defendants from scheduling or

carrying out additional executions until such time as Defendants comply with the Food, Drug and

Cosmetic Act.




                                                 5
        Case 1:19-mc-00145-TSC Document 282 Filed 09/30/20 Page 6 of 14




 Dated: September 30, 2020                    Respectfully submitted,


                                              /s/ Shawn Nolan
                                              Shawn Nolan, Chief, Capital Habeas Unit
                                              Federal Community Defender Office, E.D. Pa.
                                              601 Walnut Street, Suite 545 West
                                              Philadelphia, PA 19106
                                              (215) 928-0520
                                              shawn_nolan@fd.org


                                              Counsel for Plaintiff Jeffrey Paul



Scott W. Braden
Assistant Federal Defender
Arkansas Federal Defender Office
Ark Bar Number 2007123
1401 West Capitol, Suite 490
Little Rock, Arkansas 72201
(501) 324-6114
scott_braden@fd.org

Jennifer Ying (DE #5550)
Andrew Moshos (DE #6685)
MORRIS, NICHOLS, ARSHT & TUNNELL LLP
1201 N. Market St.
P.O. Box 1347
Wilmington, Delaware 19801
(302) 658-9300
jying@mnat.com
amoshos@mnat.com

Counsel for Plaintiff Norris G. Holder, Jr.


Paul F. Enzinna
D.C. Bar No. 421819
Ellerman Enzinna PLLC
1050 30th Street, NW
Washington, DC 20007
202.753.5553

Counsel for Plaintiff James H. Roane, Jr.
       Case 1:19-mc-00145-TSC Document 282 Filed 09/30/20 Page 7 of 14




Amy Karlin
Interim Federal Public Defender
Celeste Bacchi
Jonathan C. Aminoff
Deputy Federal Public Defenders
321 E. Second Street
Los Angeles, CA 90012
(213) 894-2854

Counsel for Plaintiff Julius O. Robinson



Joshua C. Toll
D.C. Bar No. 463073
King & Spalding LLP
1700 Pennsylvania Avenue, N.W.
Washington, DC 20006
(202) 737-8616
jtoll@kslaw.com

Margaret O’Donnell
P.O. Box 4815
Frankfort, KY 40604
(502) 320-1837
mod@dcr.net

Counsel for Plaintiff Anthony Battle



Ginger D. Anders (Bar No. 494471)
Jonathan S. Meltzer (Bar No. 888166546)
Brendan Gants (Bar No. 1031419)
MUNGER, TOLLES & OLSON LLP
1155 F Street N.W., Seventh Floor
Washington, D.C. 20004-1357
(202) 220-1100

Counsel for Plaintiff Brandon Bernard
       Case 1:19-mc-00145-TSC Document 282 Filed 09/30/20 Page 8 of 14




Alex Kursman, Assistant Federal Defender
Shawn Nolan, Chief, Capital Habeas Unit
Federal Community Defender Office, E.D. Pa.
601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
Telephone – 215-928-0520
Email – alex_kursman@fd.org

Counsel for Plaintiff Alfred Bourgeois


Joseph Luby, Assistant Federal Defender
Federal Community Defender Office, E.D. Pa.
601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
Telephone – 215-928-0520
Email – joseph_luby@fd.org

Counsel for Plaintiff Chadrick Fulks


Amy Lentz (DC Bar No. 990095)
Steptoe & Johnson, LLP
1300 Connecticut Avenue NW
Washington, DC 20036
202.429.1350
Email - alentz@steptoe.com

Counsel for Plaintiff Orlando Hall


Evan Miller (DC Bar # 219310)
Vinson & Elkins LLP
2200 Pennsylvania Avenue, NW
Suite 500 West
Washington, D.C. 20037
(202) 639-6605
(202) 478-1815 (fax)
emiller@velaw.com

Counsel for Plaintiff Bruce Webster
       Case 1:19-mc-00145-TSC Document 282 Filed 09/30/20 Page 9 of 14




Matthew Lawry, Assistant Federal Defender
Shawn Nolan, Chief, Capital Habeas Unit
Federal Community Defender Office, E.D. Pa.
601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
Telephone – 215-928-0520
Email – matthew_lawry@fd.org

Counsel for Plaintiff Dustin Higgs


Donald P. Salzman (D.C. Bar No. 479775)
Charles F. Walker (D.C. Bar No. 427025)
Steven M. Albertson (D.C. Bar No. 496249)
Skadden, Arps, Slate, Meagher & Flom LLP
1440 New York Avenue, N.W.
Washington, D.C. 20005
(202) 371-7983
donald.salzman@skadden.com

Counsel for Plaintiff Corey Johnson
       Case 1:19-mc-00145-TSC Document 282 Filed 09/30/20 Page 10 of 14




Gerald W. King, Jr.
Ga. Bar No. 140981
Jeffrey Lyn Ertel
Ga. Bar No. 249966
FEDERAL DEFENDER PROGRAM, INC.
101 Marietta Street, Suite 1500
Atlanta, Georgia 30303
404-688-7530
(fax) 404-688-0768
Gerald_King@fd.org
Jeff_Ertel@fd.org

Stephen Northup
VSB #16547
Troutman Sanders LLP
P.O. Box 1122
Richmond, Virginia 23218-1122
(804) 697-1240
(fax) (804) 698-5120
steve.northup@troutmansanders.com

Frederick R. Gerson
VSB #39968
Bank Of America Center
1111 East Main Street, 16th Floor
Richmond, Virginia 23219
(804) 482-1121
fgerson@dagglaw.com

Counsel for Plaintiff Richard Tipton, III
       Case 1:19-mc-00145-TSC Document 282 Filed 09/30/20 Page 11 of 14




                                CERTIFICATE OF SERVICE

       I hereby certify that on September 30, 2020, I caused a true and correct copy of foregoing

to be served on all counsel of record via the Court’s CM/ECF system. Pursuant to this Court’s

August 20, 2019 Order, below is a list of all counsel of record. The names marked with an

asterisk (*) have no email provided on the docket and are no longer with the identified firms.

 Alan Burch                                       Paul R. Perkins
 U.S. Attorney’s Office for the District of       Civil Division, Department of Justice
 Columbia                                         (202) 514-5090
 (202) 252-2550                                   Email: Paul.R.Perkins@usdoj.gov
 Email: alan.burch@usdoj.gov
                                                  Jonathan Kossak
 Peter S. Smith                                   Civil Division, Department of Justice
 United States Attorney's Office                  (202) 305-0612
 Appellate Division                               Email: Jonathan.kossak@usdoj.gov
 (202) 252-6769
 Email: peter.smith@usdoj.gov                     Denise M. Clark
                                                  U.S. Attorney’s Office for the District of
 Ethan P. Davis                                   Columbia
 Civil Division, U.S. Department of Justice       (202) 252-6605
 (202) 616-4171                                   Email: Denise.Clark@usdoj.gov
 Email: Ethan.Davis@usdoj.gov
                                                  Jean Lin
 Robert J. Erickson                               Civil Division, Department of Justice
 US Department of Justice                         (202) 514-3716
 (202) 514-2841                                   Jean.lin@usdoj.gov
 Email: Robert.erickson@usdoj.gov
                                                  Cristen Cori Handley
 Joshua Christopher Toll                          Civil Division, Department of Justice
 KING & SPALDING LLP                              (202) 305-2677
 (202) 737-8616                                   Cristen.Handley@usdoj.gov
 Email: jtoll@kslaw.com
                                                  Paul F. Enzinna
 Charles Anthony Zdebski                          ELLERMAN ENZINNA PLLC
 ECKERT SEAMANS CHERIN &                          (202) 753-5553
 MELLOTT, LLC                                     Email: penzinna@ellermanenzinna.com
 (202) 659-6605
 Email: czdebski@eckertseamans.com                Brandon David Almond
                                                  TROUTMAN SANDERS LLP
 Gerald Wesley King, Jr.                          (202) 274-2864
 FEDERAL DEFENDER PROGRAM, INC.                   Email: brandon.almond@troutmansanders.com
 (404) 688-7530
 Email: gerald_king@fd.org                        Donald P. Salzman
                                                  SKADDEN, ARPS, SLATE, MEAGHER &
     Case 1:19-mc-00145-TSC Document 282 Filed 09/30/20 Page 12 of 14




Charles Fredrick Walker                   FLOM LLP
SKADDEN, ARPS, SLATE, MEAGHER &           (202) 371-7983
FLOM LLP                                  Email: Donald.salzman@skadden.com
(202) 371-7000
Email: Charles.Walker@skadden.com         Steven M. Albertson
                                          SKADDEN, ARPS, SLATE, MEAGHER &
Alexander C. Drylewski                    FLOM LLP
SKADDEN, ARPS, SLATE, MEAGHER &           (202) 371-7112
FLOM LLP                                  Email: Steven.Albertson@skadden.com
(212) 735-2129
Email: Alexander.Drylewski@skadden.com    Craig Anthony Harbaugh
(*pro hac vice application forthcoming)   FEDERAL PUBLIC DEFENDER, CENTRAL
                                          DISTRICT OF CALIFORNIA
Celeste Bacchi                            (213) 894-7865
OFFICE OF THE PUBLIC DEFENDER             Email: craig_harbaugh@fd.org
Capital Habeas Unit
(213) 894-1887                            Alexander Louis Kursman
Email: celeste_bacchi@fd.org              OFFICE OF THE FEDERAL COMMUNITY
                                          DEFENDER/EDPA
Jonathan Charles Aminoff                  (215) 928-0520
FEDERAL PUBLIC DEFENDER,                  Email: Alex_Kursman@fd.org
CENTRAL DISTRICT OF CALIFORNIA
(213) 894-5374                            Kathryn B. Codd
Email: jonathan_aminoff@fd.org            VINSON & ELKINS LLP
                                          (202) 639-6536
Billy H. Nolas                            Email: kcodd@velaw.com
FEDERAL COMMUNITY DEFENDER
OFFICE FOR THE EDPA                       Robert E. Waters
(215) 928-0520                            KING & SPALDING LLP (202) 737-0500
Email: Billy_Nolas@fd.org                 Email: rwaters@velaw.com

*Jeanne Vosberg Sourgens                  Yousri H. Omar
VINSON & ELKINS LLP                       VINSON & ELKINS LLP
(202) 639-6633                            (202) 639-6500
                                          Email: yomar@velaw.com
William E. Lawler, III
VINSON & ELKINS LLP                       *William E. Hoffman, Jr.
(202) 639-6676                            KING & SPALDING LLP
Email: wlawler@velaw.com                  (404) 572-3383

Evan D. Miller                            Mark Joseph Hulkower
VINSON & ELKINS LLP                       STEPTOE & JOHNSON LLP
(202) 639-6605                            (202) 429-6221
Email: EMiller@velaw.com                  Email: mhulkower@steptoe.com

Margaret O’Donnell                        Robert A. Ayers
(502) 320-1837                            STEPTOE & JOHNSON LLP
Email: mod@dcr.net                        (202) 429-6401
     Case 1:19-mc-00145-TSC Document 282 Filed 09/30/20 Page 13 of 14




                                          Email: rayers@steptoe.com
Abigail Bortnick
KING & SPALDING LLP                       Robert L. McGlasson
(202) 626-5502                            MCGLASSON & ASSOCIATES, PC
Email: abortnick@kslaw.com                (404) 314-7664
                                          Email: rlmcglasson@comcast.net
Matthew John Herrington
STEPTOE & JOHNSON LLP                     Sean D. O’Brien
(202) 429-8164                            PUBLIC INTEREST LITIGATION CLINIC
Email: mherrington@steptoe.com            (816) 363-2795
                                          Email: dplc@dplclinic.com
Amy J. Lentz
STEPTOE & JOHNSON LLP                     Shawn Nolan
(202) 429-1320                            FEDERAL COMMUNITY DEFENDER
Email: Alentz@steptoe.com                 OFFICE, EDPA
                                          (215) 928-0520
Gary E. Proctor                           Email: shawn_nolan@fd.org
LAW OFFICES OF GARY E. PROCTOR,
LLC                                       Joseph William Luby
(410) 444-1500                            FEDERAL PUBLIC DEFENDER/EDPA
Email: garyeproctor@gmail.com             (215) 928-0520
                                          Email: joseph_luby@fd.org
Scott Wilson Braden
FEDERAL PUBLIC DEFENDER,                  Pieter Van Tol
EASTERN DISTRICT OF ARKANSAS              HOGAN LOVELLS US LLP
(501) 324-6144                            (212) 918-3000
Email: Scott_Braden@fd.org                Email: Pieter.Vantol@hoganlovells.com

Amy Gershenfeld Donnella                  Jonathan Jeffress
FEDERAL COMMUNITY DEFENDER                KAISER DILLON, PLLC
OFFICE FOR THE EDPA                       (202) 640-4430
(215) 928-0520                            Email: Jjeffress@kaiserdillon.com
Email: amy_donnella@fd.org
                                          Andrew Moshos
David Victorson                           MORRIS NICHOLS ARSHT & TUNNELL
(202) 637-5600                            LLP
HOGAN LOVELLS US LLP                      (302) 351-9197
Email: David.Victorson@hoganlovells.com   Email: Amoshos@mnat.com

John D. Beck
HOGAN LOVELLS US LLP
(212) 918-3000
Email: john.beck@hoganlovells.com         Alan E. Schoenfeld
                                          WILMER CUTLER PICKERING HALE &
Amelia J. Schmidt                         DORR LLP
KAISER DILLON, PLLC                       (212) 937-7294
(202) 869-1301                            Email: Alan.Schoenfeld@wilmerhale.com
Email: Aschmidt@kaiserdillon.com
      Case 1:19-mc-00145-TSC Document 282 Filed 09/30/20 Page 14 of 14




                                        Kathryn Louise Clune
 Norman Anderson                        CROWELL & MORING LLP
 KAISER DILLON PLLC                     (202) 624-5116
 (202) 640-2850                         kclune@crowell.com
 nanderson@kaiserdillon.com
                                        Jennifer M. Moreno
 Jennifer Ying                          OFFICE OF THE PUBLIC FEDERAL
 MORRIS NICHOLS ARSHT & TUNNELL         DEFENDER, DISTRICT OF ARIZONA
 LLP                                    (602) 382-2718
 (302) 658-9300                         Jennifer_moreno@fd.org
 Email: Jying@mnat.com
                                        Ginger Dawn Anders
 Andres C. Salinas                      MUNGER, TOLLES & OLSON LLP
 WILMER CUTLER PICKERING HALE &         (202) 220-1107
 DORR LLP                               Ginger.anders@mto.com
 (202) 663-6289
 Email: Andres.Salinas@wilmerhale.com   *Jonathan S. Meltzer
                                        MUNGER, TOLLES & OLSON LLP
 *Ryan M. Chabot                        (202) 220-1100
 WILMER CUTLER PICKERING HALE &
 DORR LLP                               *Brendan Gants
 (212) 295-6513                         MUNGER, TOLLES & OLSON LLP
                                        (202) 220-1100
 Dale Andrew Baich
 OFFICE OF THE FEDERAL PUBLIC           Timothy Kane
 DEFENDER                               FEDERAL COMMUNITY DEFENDER
 (602) 382-2816                         OFFICE, EDPA
 Dale_Baich@fd.org                      (215) 928-0520
                                        Email: timothy_kane@fd.org


Dated: September 30, 2020           /s/ Shawn Nolan
                                    Shawn Nolan
                                    Chief, Capital Habeas Unit
                                    Federal Community Defender Office, E.D. Pa.
                                    601 Walnut Street, Suite 545 West
                                    Philadelphia, PA 19106
                                    (215) 928-0520
                                    shawn_nolan@fd.org
